EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Susan Moon, Reg. # 66,933, on 12/10/2021.
The application has been amended as follows: in Claims, amend Claim 19 as follows:
19.  (AMENDMENT) A method for controlling a recording apparatus capable of operating in a first print mode, in which first print processing using at least a recording material of a first color and a recording material of a second color can be performed, and a second print mode, in which second print processing using the recording material of the first color and not using the recording material of the second color can be performed, and including an attachment portion to which a first attachment member having a storage unit for storing the recording material of the second color or a second attachment member not having the storage unit is attachable, and further including another attachment portion different from the attachment portion, and to which a third attachment member having a storage unit for storing the recording material of the first color is attachable, the method comprising:
         	acquiring predetermined information via a predetermined component included in the recording apparatus to acquire information based on a temperature of the first attachment member in a case where the first attachment member is attached to the attachment portion, wherein, in a case where the first attachment member is attached to the attachment portion, the information based on the temperature of the first attachment member is acquired as the predetermined information;
          	performing determination processing for determining whether the first attachment member is attached to the attachment portion or the second attachment member is attached to the attachment portion based on the acquired predetermined information; and
,
          wherein, in a case where the third attachment member is attached to the other attachment portion and the first attachment member is attached to the attachment portion, the recording apparatus is operated in the first print mode, and
        wherein, in a case where the third attachment member is attached to the other attachment portion and the second attachment member is attached to the attachment portion, the recording apparatus is operated in the second print mode.
Claims 1-18 and 20-21 are as filed by Applicant on 11/23/2021.
Allowable Subject Matter
Claims 1-11, 13-19 and 21 are allowed. 
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of claims 1-11 and 13-18 is the inclusion of the limitations of a recording apparatus that includes wherein, in a case where the third attachment member is attached to the other attachment portion and the first attachment member is attached to the attachment portion, the recording apparatus is operated in the first print mode, and wherein, in a case where the third attachment member is attached to the other attachment portion and the second attachment member is attached to the attachment portion, the recording apparatus is operated in the second print mode.  It is these limitations found in the claim, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claim 19 is the inclusion of the limitations of a method of controlling a recording apparatus that includes wherein, in a case where the third attachment member is 
The primary reason for allowance of claim 21 is the inclusion of the limitations of a recording apparatus comprising a second circuit for outputting a signal to the first attachment member in a case where the first attachment member is attached to the attachment portion, wherein the second attachment member includes a short circuit for short-circuiting the first and the second circuits, and wherein, in a case where the second attachment member is attached to the attachment portion, the predetermined output is an output based on the voltage value acquired via the first circuit in a state where the first and the second circuits are short-circuited by the short circuit.  It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853       


/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853